Title: To James Madison from James Monroe, 16 December 1786
From: Monroe, James
To: Madison, James


Dear Sir
Spring Hill. 16 Decr. 1786
It wod. have always suited me for you to pay the sum I am in advance for you in New York the last of this or the first or middle of next month as well as by any other disposition I cod. have made of it. Indeed I vision’d it to discharge some small engagments of mine wh. became due there abt. that time. My engagmt. for majr. Pinckney by wh. I am to pay 200 dolrs. here, wh. he will replace in N. Yk., makes it convenient but by no means necessary, to admit the proposal of paying that sum before that time, wh. if perfectly convenient to yrself you will make to Mr Jones. But as I flatter myself I shall otherwise be able to provide for these engagments I must beg of you to subject yrself to no inconvenience respecting them. Of these circumstances I intended advising you on yr. way to the northward upon wh. occasion we hop’d you wod. take us in yr. rout. We have been in ill health since my return, but have nearly recoverd. Mrs. Monroe is as well as usual & I have for some days been reliev’d from the pain in the face & fever that accompanied it. When do you sit out for N. Yk. Have you heard any thing from the other States? Do they take correspondent measures with our Legislature upon federal subjects? I am sincerely yr. fnd. & servt.
Jas. Monroe
